Citation Nr: 1756010	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cognitive disability other than chronic fatigue syndrome (CFS), claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to January 1995, with service in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran was scheduled for a hearing before the Board in May 2013.  However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

The Board remanded this claim in October 2013, May 2016, and March 2017 for additional development.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  A cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness was not manifest during service and is not otherwise attributable to service.

2.  A cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness was not caused or aggravated by a service-connected disability. 
CONCLUSION OF LAW

A cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness was not incurred in or aggravated by service, and was not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C. §§ 1110, 1117, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the Veteran's cognitive disability is not listed under 38 C.F.R. § 3.309(a), and thus not applicable in this case.

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Again, these provisions are not applicable in this case.

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as abnormal weight loss, signs or symptoms involving skin, headache, or muscle pain) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  See 38 U.S.C. § 1117 (2012), 38 C.F.R. § 3.317 (2017).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b)(2017).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Relevant to the issue at hand, the Veteran is currently service-connected for unspecified anxiety disorder, evaluated as 30 percent disabling; chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling; asthma, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and chronic fatigue syndrome (CFS), evaluated with a noncompensable disability rating.

The Veteran seeks entitlement to service connection for a cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.  He has contended that he suffered from symptoms, including chronic fatigue and memory loss, after returning from service in Southwest Asia from December 1990 to May 1991.  He has also suggested that a cognitive disability is secondary to his service-connected asthma.

Service treatment records do not reveal any complaints or findings of fatigue, CFS, or any cognitive disorder.  In fact, the Veteran was noted to have good memory and clear thinking process in an August 1993 mental status evaluation report.  

Post-service private treatment records show that the Veteran had sustained a severe head injury or a posttraumatic brain injury, had abnormal neurological status findings, and suffered other severe trauma wounds in relation to a post-service motor vehicle accident (MVA) in December 1996.  

The Veteran's private physician submitted a statement in July 2000, reporting that the Veteran's memory loss was the result of the December 1996 MVA.  He also submitted a statement in November 2000.  He reported that the Veteran suffered permanent brain damage following the MVA, which also affected the Veteran's speech. 

March 2001 Social Security Administration (SSA) records report that the Veteran suffered a severe head trauma following the December 1996 MVA.  The Veteran was in a coma from three months and subsequently developed memory and learning deficits. 

The Veteran was afforded a VA examination in June 2009.  He reported that he had variable impairment of his short term and possibly long term memory since a 1996 motor vehicle accident (MVA).  Following an examination and a review of the Veteran's claim file, the examiner determined that the Veteran suffered from a cognitive disorder not otherwise specified (NOS), secondary to the 1996 MVA.

During a July 2009 VA examination, the Veteran denied arthralgia's or any regional pain syndromes, any skin rashes or sores, alopecia, Raynaud phenomenon, or any symptoms that suggested connective tissue disease.  He told the examiner that he suffered from memory loss, fatigue, nonrestorative sleep patterns, and significant weight loss.  

August 2009 VA treatment records reflect that the Veteran was seen for evaluation and registration in the Persian Gulf War registry.  At that time, he denied having muscle pain or fatigue.

July 2013 VA treatment records reflect that the Veteran denied unintended weight loss, chills, fatigue, rashes, or lesions.

A June 2014 VA examination was conducted in which the examiner found that the Veteran's cognitive disability was less likely than not proximately due to or the result of the Veteran's service-connected asthma.  The examiner explained that the veteran service records and private records which predated his 1996 MVA did not indicate prior cognitive impairment, including memory loss.  The examiner determined that the Veteran's cognitive disorder was at least as likely as not due to or a residual of the 1996 MVA.  The examiner also determined that there was no indication in the Veteran's medical records that a cognitive disorder was in any way related to his service-connected asthma.

A VA examiner rendered negative opinions in July 2016.  However, the examiner noted that the severity and causal factors associated with a cognitive disorder would require a neuropsychological examination and that neither VBMS nor VA records included such an examination since the prior examination, therefore the Board remanded this issue in March 2017 in order to obtain an appropriate examination.

The Veteran was afforded an in-person VA mental health examination in April 2017 by a clinical psychologist.  He reported anxiety, suspiciousness, impairment of short term and long term memory, impaired abstract thinking, gross impairment in thought processes or communication, and difficulty in establishing and maintaining effective work and social relationships.  Following an examination, oral history, review of the claim file, and conduct of neuropsychological testing, the examiner stated that because the Veteran did not begin complaining of neurocognitive symptoms until after he suffered a severe head injury from the December 1996 MVA, it was less likely than not that the Veteran's cognitive dysfunction was due to any medically undiagnosed illness related to his service, or any service-connected disability.  The examiner also said it was less likely than not that the Veteran's service-connected disabilities aggravated any cognitive dysfunction.  The examiner reasoned that the Veteran's MVA occurred after service, and the Veteran's cognitive dysfunction, such as memory loss, did not occur until he suffered the severe head trauma. 

The April 2017 VA medical opinion evidence is clear in that the Veteran's cognitive dysfunction is not related to service.  The Board finds the VA opinion to be well-supported and thorough.  

The Board finds that in the aggregate the examinations and opinions are adequate to decide the claim. The examiners noted the Veteran's lay statements, the medical history, and the current symptoms reported by the Veteran along with their clinical observations.  

Medical authorities in this case acknowledged the Veteran's time in service, but reasoned that his December 1996 MVA, which caused severe head trauma, was a much more likely cause of any cognitive dysfunction.  Therefore, the Board finds that the opinions in aggregate, and particularly the most recent opinion, are sufficient to decide the claim because the Veteran's lay statements were considered and that the opinions took the Veteran's entire medical history into consideration.  As noted above, the Veteran's private physician also determined that his cognitive dysfunction was the result of the head trauma incurred following the December 1996 MVA.

The Board has considered the general statements of the Veteran that his cognitive disorder is the result of his time in service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions regarding his deployments in service are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of cognitive dysfunction falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In light of the foregoing, the Board affords the medical opinions of record significantly greater probative weight.

Additionally, a service connection finding would be unwarranted under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 as well.  Though neurological signs or symptoms is a symptom cited in 38 C.F.R. § 3.317(b) as possibly indicative of a medically unexplained chronic multisymptom illness, the Veteran's cognitive dysfunction is due to diagnosed or medically-explained factors, namely, the December 1996 MVA. 

The Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

The appeal must therefore be denied.



ORDER

Entitlement to service connection for a cognitive disability other than CFS, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


